***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       DE ANN MAURICE v. CHESTER HOUSING
        ASSOCIATES LIMITED PARTNERSHIP
                     ET AL.
                   (AC 41741)
                 DiPentima, C. J., and Lavine and Moll, Js.

                                    Syllabus

The plaintiff in error, W, a general and managing partner of the named
    defendant in the underlying action, brought this writ of error to challenge
    the trial court’s imposition of sanctions against him for bad faith litigation
    misconduct. During the course of the underlying litigation, W sent an
    inappropriate e-mail of a harassing nature to R, counsel for the defendant
    in error. R reported the incident to the police, who warned W not to
    contact R again, and, for the next year, the underlying action proceeded
    toward trial. Immediately before opening statements were to begin, W,
    while standing outside the courtroom, made an inappropriate comment
    of a sexual nature about R that was loud enough to be heard by R
    and others present. Immediately thereafter, R made an oral motion for
    sanctions. Following a hearing, the court granted the motion, concluding
    that W’s conduct was in bad faith and was intended to harass R in order
    to gain an advantage in the litigation, and awarded to the defendant in
    error attorney’s fees in an undetermined amount, to be decided after a
    motion for attorney’s fees was filed and a hearing held. On W’s appeal
    to this court, held:
1. W could not prevail on his claim that the trial court exceeded the scope
    of its authority by awarding attorney’s fees against him as a nonparty
    for his out-of-court conduct; it is well established that a trial court
    has the inherent authority to impose sanctions, including the award of
    attorney’s fees, for both in-court and out-of-court conduct that abuses
    the judicial process, and although W was not a party to the underlying
    action, the trial court had the inherent power to sanction W for his bad
    faith litigation misconduct as a real party in interest, as W, being a
    general and managing partner of the named defendant in the underlying
    action, had a substantial interest in the outcome of the litigation and
    had substantially participated in the underlying proceedings, such that
    the award of attorney’s fees against him for his out-of-court bad faith
    litigation misconduct was proper.
2. The trial court did not abuse its discretion in awarding attorney’s fees
    as a sanction against W for his out-of-court conduct; contrary to W’s
    claim, the trial court was not required to find that W’s bad faith conduct
    had an effect on the outcome of the litigation in order to award attorney’s
    fees, and given that W did not contest the court’s factual finding that
    his conduct was intended to threaten, harass and intimidate R to gain
    an advantage in the litigation, that no exact award had yet been given
    and that any such award may be appealed, it was not an abuse of
    discretion for the trial court to determine that an award of attorney’s
    fees was an appropriate sanction against W in this case for W’s bad
    faith litigation misconduct.
     Argued November 26, 2018–officially released February 26, 2019

                              Procedural History

  Writ of error from the order of the Superior Court
in the judicial district of New London, Vacchelli, J.,
granting the defendant’s motion for sanctions, brought
to the Supreme Court, which transferred the matter to
this court. Writ of error dismissed.
   Michael P. Carey, with whom, on the brief, was Dan-
iel L. King, for the plaintiff in error (Douglas Williams).
  Kelly E. Reardon, for the defendant in error (De
Ann Maurice).
                           Opinion

   LAVINE, J. The plaintiff in error, Douglas Williams,
brings this writ of error after the trial court sanctioned
him for bad faith litigation misconduct and determined
that, following further proceedings, attorney’s fees shall
be awarded to the defendant in error, De Ann Maurice.
In his writ, he claims that (1) the trial court acted outside
of the scope of its authority and (2) even if the court
had such authority, it abused its discretion by determin-
ing that an award of attorney’s fees was an appropriate
sanction against him for out-of-court conduct when he
was not a party to the underlying matter. We dismiss
the writ of error.
   The following facts and procedural history are rele-
vant to Williams’ claims. The underlying action was a
premises liability case brought in January, 2015, by the
defendant in error against the defendants, Chester
Housing Associates Limited Partnership (partnership),
MJKH Property Services, LLC, and Something Natural,
LLC, which resulted in a verdict for the defendants.
Williams is a general partner and the managing partner
in the partnership but was not a defendant in the under-
lying matter. On January 15, 2016, at 11:02 p.m., Williams
sent an inappropriate e-mail to the defendant in error’s
counsel, Kelly E. Reardon.1 After receiving the e-mail,
Reardon reported it to the police, who warned Williams
not to contact Reardon again. For the next year, the
litigation proceeded toward trial.
   On April 27, 2017, while Reardon and others were
standing in a hallway outside the courtroom immedi-
ately before opening statements were to begin, Williams
stated to an unidentified individual, loud enough to be
heard by those present, that he wanted Reardon to
‘‘sit on his fucking head.’’ Shortly thereafter, Reardon
reported to the court what had transpired and made
an oral motion for sanctions. The court immediately
held a hearing on the motion for sanctions,2 which con-
tinued on May 3, 2017,3 delaying the start of trial. On
May 3, 2017, after the hearing, the court granted the
motion and awarded the defendant in error attorney’s
fees in an undetermined amount, to be decided after a
motion for attorney’s fees was filed and a hearing held.4
  In its oral decision, the trial court found that the
purpose of Williams’ e-mail ‘‘was obviously to threaten
[Reardon], harass her, intimidate her, which the court
believes was done for the purposes of getting some
advantage in the case, to rattle her so that she’d do a
poor job in representing her client, to scare her to get
her to drop the case.’’ As to the statement made in the
hallway, the court found that ‘‘considering the context
and the purpose, which was essentially a sexual harass-
ment of [Reardon] to try to scare her and rattle her,
and obviously had that exact effect because during the
April 27 hearing when the motion was made, . . . Rear-
don was obviously very upset, almost in tears, and so
he accomplished his purpose to try to knock her off
her ability to proceed in the case, and to cause her
distress for a litigation advantage.’’ The court concluded
that ‘‘these tactics were without any color of propriety
and they were taken in bad faith . . . .’’ These factual
findings are not contested.
  On January 31, 2018, Williams filed a writ of error
with our Supreme Court, which transferred it to this
court on June 5, 2018.5
                            I
  Williams, asserting that his conduct did not occur in
the courtroom itself or in the court’s presence, first
claims that the trial court exceeded the scope of its
authority by awarding attorney’s fees for out-of-court
conduct by a nonparty. Specifically, he argues that the
inherent power of the judiciary does not allow for the
sanctioning of nonparties for out-of-court conduct.
We disagree.
   As a threshold matter, we address the standard of
review. In the present case, the issue before us is
whether the trial court properly determined that it had
the inherent authority to impose sanctions for bad faith
litigation misconduct against Williams. ‘‘Because this
presents a question of law, our review is plenary.’’ Bur-
ton v. Mottolese, 267 Conn. 1, 25, 835 A.2d 998 (2003),
cert. denied, 541 U.S. 1073, 124 S. Ct. 2422, 158 L. Ed.
2d 983 (2004).
   ‘‘It has long been understood that [c]ertain implied
powers must necessarily result to our Courts of justice
from the nature of their institution, powers which can-
not be dispensed with in a Court, because they are
necessary to the exercise of all others. . . . For this
reason, Courts of justice are universally acknowledged
to be vested, by their very creation, with power to
impose silence, respect, and decorum, in their presence,
and submission to their lawful mandates. . . . These
powers are governed not by rule or statute but by the
control necessarily vested in courts to manage their
own affairs so as to achieve the orderly and expeditious
disposition of cases. . . .
  ‘‘[I]t is firmly established that [t]he power to punish
for contempts is inherent in all courts. . . . This power
reaches both conduct before the court and that beyond
the court’s confines, for [t]he underlying concern that
gave rise to the contempt power was not . . . merely
the disruption of court proceedings. Rather, it was dis-
obedience to the orders of the Judiciary, regardless of
whether such disobedience interfered with the conduct
of trial. . . .
  ‘‘Because of their very potency, inherent powers must
be exercised with restraint and discretion. . . . A pri-
mary aspect of that discretion is the ability to fashion
an appropriate sanction for conduct which abuses the
judicial process. . . . [O]utright dismissal of a lawsuit
. . . is a particularly severe sanction, yet is within the
court’s discretion. . . . Consequently, the less severe
sanction of an assessment of attorney’s fees is undoubt-
edly within a court’s inherent power as well.’’ (Citations
omitted; internal quotation marks omitted.) Chambers
v. NASCO, Inc., 501 U.S. 32, 43–45, 111 S. Ct. 2123, 115
L. Ed. 2d 27 (1991).
   ‘‘As a substantive matter, [t]his state follows the gen-
eral rule that, except as provided by statute or in certain
defined exceptional circumstances, the prevailing liti-
gant is ordinarily not entitled to collect a reasonable
[attorney’s] fee from the loser. . . . That rule does not
apply, however, where the opposing party has acted in
bad faith.’’ (Citations omitted; internal quotation marks
omitted.) Maris v. McGrath, 269 Conn. 834, 844, 850
A.2d 133 (2004).
   It is well settled that this bad faith exception applies
both to counsel and parties. Id., 845. Williams argues
that this exception, however, does not extend to non-
parties under any circumstance. We are unpersuaded.
Such a bright line approach that focuses only on the
distinction between party and nonparty fails to take
into account factual circumstances and situations in
which a nonparty who has a close relationship with the
litigation could, in bad faith, abuse the judicial process
to the same degree and effect as a party and interfere
with the orderly functioning of the court. Notably, the
United States Supreme Court could have made such a
bright line rule between parties and nonparties when
it upheld sanctions against a person for his fraudulent
and bad faith conduct before and after he became a
party, but it chose not to do so.6 See Chambers v.
NASCO, Inc., supra, 501 U.S. 36–37, 50–51 (order requir-
ing sole shareholder of company operating television
station to pay attorney’s fees and expenses totaling
almost $1 million upheld as inherent power of court).
Yet, the inherent power of the judiciary is not absolute
and is subject to limitations to protect against abuse
or unduly harsh punishment. Id., 44–47. To that end,
we find persuasive the reasoning in Helmac Products
Corp. v. Roth (Plastics) Corp., 150 F.R.D. 563 (E.D.
Mich. 1993) (Helmac), and adopt the test articulated
therein.
   In Helmac, the federal district court considered
whether sanctions were proper against a nonparty cor-
porate officer who was responsible for the destruction
of documents that were responsive to a discovery
request. Id., 564. In analyzing the issue, the court noted
that ‘‘in the absence of the bright-line party—non-party
distinction . . . courts must adopt a new boundary to
limit the imposition of sanctions.’’ Id., 566. The court
reasoned that ‘‘the Court’s power to sanction cannot
possibly extend to everyone who interferes with litiga-
tion before the court,’’ otherwise ‘‘the power to sanction
would be so wide that it would be unenforceable.’’ Id.,
567. The court found, however, that in certain situa-
tions, the courts ‘‘should also have the power to sanc-
tion [a] corporate officer.’’ Id., 568.
   The court stated that ‘‘[t]he reasons for doing so are
plain: the individual [can be] as much involved in the
litigation as any party would be, and his participation
in [certain conduct can be] tantamount to a direct snub-
bing of the Court’s authority by that individual. In some
circumstances, a corporate entity may have depleted
assets, and an individual may avoid the penalty for
his actions by hiding behind the corporate veil. This
avoidance is not warranted. Logically, it seems incon-
gruous for the Court not to be able to impose a penalty
upon the individual.’’ Id. The court concluded that ‘‘a
rigorous application of a two-part test will provide the
least possible power adequate to the end proposed.
. . . To be subject to the Court’s inherent power to
sanction, a non-party not subject to court order must
(1) have a substantial interest in the outcome of the
litigation and (2) substantially participate in the pro-
ceedings in which he interfered. This test . . . effec-
tively limit[s] the scope of the Court’s inherent power
to sanction to those individuals who were either (1)
parties, (2) subject to a court order, or (3) real parties in
interest.’’7 (Citations omitted; internal quotation marks
omitted.) Id.
   Applying the Helmac test to the facts of the present
case, we conclude that the court had the inherent power
to sanction Williams for his bad faith litigation miscon-
duct as a real party in interest. Williams is a general
partner and the managing partner of the partnership
and, thus, had a substantial interest in the outcome of
the litigation and had substantially participated in the
proceedings.8 It follows, therefore, that the court had
the inherent power to sanction him for out-of-court bad
faith litigation misconduct and award attorney’s fees,
as the court’s inherent power ‘‘reaches both conduct
before the court and that beyond the court’s confines,’’
and ‘‘an assessment of attorney’s fees is undoubtedly
within a court’s inherent power . . . .’’ Chambers v.
NASCO, Inc., supra, 501 U.S. 44–45. We, therefore, con-
clude that it is within the court’s inherent authority to
award attorney’s fees against Williams for his out-of-
court bad faith litigation misconduct.9
                             II
   Williams’ second claim is that even if the court’s
inherent powers include the imposition of a sanction
on a nonparty for bad faith litigation misconduct, the
trial court abused its discretion by authorizing an award
of attorney’s fees as a sanction against him for out-of-
court conduct. Specifically, Williams argues that the
sanction was an abuse of discretion, as there was no
evidence or allegation that his conduct affected the
outcome of the litigation.10 We disagree.
   ‘‘It is well established that we review the trial court’s
decision to award attorney’s fees for abuse of discre-
tion. . . . This standard applies to the amount of fees
awarded . . . and also to the trial court’s determina-
tion of the factual predicate justifying the award. . . .
Under the abuse of discretion standard of review, [w]e
will make every reasonable presumption in favor of
upholding the trial court’s ruling, and only upset it for
a manifest abuse of discretion. . . . [Thus, our] review
of such rulings is limited to the questions of whether
the trial court correctly applied the law and reasonably
could have reached the conclusion that it did.’’ (Internal
quotation marks omitted.) Gianetti v. Norwalk Hospi-
tal, 304 Conn. 754, 815, 43 A.3d 567 (2012).
  ‘‘[S]ubject to certain limitations, a trial court in this
state has the inherent authority to impose sanctions
. . . for a course of claimed dilatory, bad faith and
harassing litigation conduct, even in the absence of a
specific rule or order of the court that is claimed to
have been violated. . . .
   ‘‘It is generally accepted that the court has the inher-
ent authority to assess attorney’s fees when the . . .
party has acted in bad faith, vexatiously, wantonly or
for oppressive reasons. . . . This bad faith exception
applies, not only to the filing of an action, but also in
the conduct of the litigation. . . . Moreover, the trial court
must make a specific finding as to whether counsel’s
[or a party’s] conduct . . . constituted or was tanta-
mount to bad faith, a finding that would have to precede
any sanction under the court’s inherent powers to
impose attorney’s fees for engaging in bad faith litiga-
tion practices.’’ (Citations omitted; internal quotation
marks omitted.) Maris v. McGrath, supra, 269 Conn.
844–45.
   ‘‘[A] litigant seeking an award of attorney’s fees for
the bad faith conduct of the opposing party faces a high
hurdle.’’ Berzins v. Berzins, 306 Conn. 651, 662, 51 A.3d
941 (2012). ‘‘To ensure . . . that fear of an award of
[attorney’s] fees against them will not deter persons
with colorable claims from pursuing those claims, we
have declined to uphold awards under the bad-faith
exception absent both clear evidence that the chal-
lenged actions are entirely without color and [are taken]
for reasons of harassment or delay or for other improper
purposes . . . .’’ (Internal quotation marks omitted.)
Maris v. McGrath, supra, 269 Conn. 845. Thus, ‘‘in order
to impose sanctions pursuant to its inherent authority,
the trial court must find both [1] that the litigant’s claims
were entirely without color and [2] that the litigant
acted in bad faith.’’ (Emphasis in original.) Berzins v.
Berzins, supra, 663.
  As an initial matter, we note that Williams does not
contest the court’s factual findings that his conduct was
intended to ‘‘threaten [Reardon], harass her, intimidate
her . . . for the purposes of getting some advantage
in the case, to rattle her so that she’d do a poor job in
representing her client . . . to cause her distress for
a litigation advantage’’ and that ‘‘these tactics were with-
out any color of propriety and they were taken in bad
faith . . . .’’ Therefore, the question of whether Wil-
liams’ conduct was properly deemed litigation miscon-
duct is not before this court. Rather, Williams claims
that the court abused its discretion by authorizing an
award of attorney’s fees against him and focuses his
argument on the fact that he is a nonparty and was
sanctioned for out-of-court conduct.
   Williams appears to argue that the trial court’s abuse
of discretion lies in the absence of a finding of an effect
on the outcome of litigation. In doing so, he miscon-
strues the findings needed for the bad faith exception to
apply. Although the court must find that the sanctioned
conduct was ‘‘entirely without color’’ and was done ‘‘for
reasons of harassment or delay or for other improper
purposes,’’ it does not need to make a finding that the
conduct had an effect on the outcome of the case. Maris
v. McGrath, supra, 269 Conn. 845.
    Williams also argues that the court abused its discre-
tion by extending sanctions to cover his conduct when
the court should only award such sanctions with
restraint and discretion. He argues that ‘‘[s]anctions for
bad faith litigation have been consistently and histori-
cally applied based on meritless pleadings; [wilful] vio-
lations of court orders; and filings causing harassment
or delay,’’ and he attempts to distinguish his conduct
by stating that ‘‘the specific focus for bad faith litigation
is on litigation tactics,’’ rather than out-of-court con-
duct. Although we agree that historically, bad faith liti-
gation sanctions have been applied to situations that
differ from the present case, this argument fails to take
into account that the conduct under consideration here
is highly atypical and flies in the face of ‘‘the decorum
and respect inherent in the concept of courts and judi-
cial proceedings.’’ Illinois v. Allen, 397 U.S. 337, 343,
90 S. Ct. 1057, 25 L. Ed. 2d 353 (1970).11 Most detrimental
to Williams’ argument, however, is the fact that he does
not raise as an issue the court’s factual finding that his
actions constituted bad faith litigation misconduct. As
the court found that Williams’ conduct was intended
to harass Reardon in order to gain a litigation advantage,
a finding that is left unchallenged by Williams, we see
no reason to conclude that a litigation sanction in the
form of an award of attorney’s fees was a manifest
abuse of discretion. In the case of imposing attorney’s
fees for bad faith litigation misconduct, a court has the
‘‘inherent power to police itself, thus serving the dual
purpose of vindicat[ing] judicial authority without
resort to the more drastic sanctions available for con-
tempt of court and mak[ing] the prevailing party whole
for expenses caused by his [or her] opponent’s obsti-
nacy.’’ (Internal quotation marks omitted.) Chambers
v. NASCO, Inc., supra, 501 U.S. 46.
   In that same vein, we emphasize that the court should
indeed exercise restraint and discretion in awarding
attorney’s fees, given the potential for abuse when a
court relies on its ‘‘inherent authority,’’ carefully scruti-
nize the documentation submitted in support of the
fee request, and award only reasonable attorney’s fees
directly resulting from the misconduct. See id., 44.12
   ‘‘[The United States Supreme Court] has made clear
that such a sanction [of attorney’s fees pursuant to a
court’s inherent powers] must be compensatory rather
than punitive in nature. . . . In other words, the fee
award may go no further than to redress the wronged
party for losses sustained; it may not impose an addi-
tional amount as punishment for the sanctioned party’s
misbehavior. . . .
   ‘‘That means, pretty much by definition, that the court
can shift only those attorney’s fees incurred because
of the misconduct at issue. Compensation for a wrong,
after all, tracks the loss resulting from that wrong. So
. . . a sanction counts as compensatory only if it is
calibrate[d] to [the] damages caused by the bad-faith
acts on which it is based. . . . A fee award is so cali-
brated if it covers the legal bills that the litigation abuse
occasioned. But if an award extends further than that—
to fees that would have been incurred without the mis-
conduct—then it crosses the boundary from compensa-
tion to punishment. Hence the need for a court, when
using its inherent sanctioning authority (and civil proce-
dures), to establish a causal link—between the litigant’s
misbehavior and legal fees paid by the opposing party.
   ‘‘That kind of causal connection . . . is appropri-
ately framed as a but-for test: The complaining party
. . . may recover only the portion of his fees that he
would not have paid but for the misconduct. . . .
   ‘‘This but-for causation standard generally demands
that a district court assess and allocate specific litiga-
tion expenses—yet still allows it to exercise discretion
and judgment.’’ (Citations omitted; footnote omitted;
internal quotation marks omitted.) Goodyear Tire &
Rubber Co. v. Haeger,         U.S.    , 137 S. Ct. 1178,
1186–87, 197 L. Ed. 2d 585 (2017).
   ‘‘The essential goal in making a remedial award is to
do rough justice, not to achieve auditing perfection,
and, thus, the award may be based on reasonable esti-
mations of the harm caused and the trial court’s own
superior understanding of the litigation . . . . The trial
court’s discretion, however, is not limitless. If the court
elects to provide a remedial award, then the value of
the award may not exceed the reasonable value of the
injured party’s losses. . . . Although a trial court may
choose to award less under the circumstances of a
particular case, a decision to order an award greater
than the party’s loss would exceed the award’s remedial
purpose.’’ (Citations omitted; emphasis added; internal
quotation marks omitted.) O’Brien v. O’Brien, 326
Conn. 81, 104–105, 161 A.3d 1236 (2017).
   Without a precise monetary award of attorney’s fees
to review, we cannot conclude that an award of reason-
able attorney’s fees would be an abuse of discretion.13
An award of attorney’s fees disproportionate to the
harm caused by Williams’ conduct, or based on exces-
sive amounts of time expended on preparation or
research, however, would abuse that discretion. Given
that no exact award has yet been given and that any
such award may be appealed, we conclude that the trial
court did not abuse its discretion in determining that
an award of attorney’s fees is an appropriate sanction
against Williams in this case.
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
      The e-mail stated:
    ‘‘Welcome to my web said the spider to the fly. Am I the fly or are you?
I think I’m the fly. Fa[ir] enough! What would [you] like? What would you
want me to do lie? I love women like you because you young girls have a
direction that is 250% of what America is . . . about.
    ‘‘Would you like to meet for coffee? Gee never had that one? Call if you
want . . . . The people in the case are not very nice people. This is not
for just shits and giggles. Coffee would be great! I have nothing against your
people. I think [you’re] great. [It’s] just coffee. Have to [drive] 75 miles just
to [en]joy a cup.
    ‘‘Guess who is stupid? Me ok! You make my wheels turn. You are one
sharp [woman]. Bet [you’re] on top of your game. Did some MF say ATTOR-
NEY. Call me to help me please.
    ‘‘Thank you.
    ‘‘[B]eauty is in the eye of me, [o]h ya.
    ‘‘Not suppose to say this stuff so I will not say [you’re] a fox!!!! But you
are. You asked me to call you and you didn’t give me your cell.
    ‘‘Old Goat . . . .’’
    2
      The motion was not based on a claim of criminal or civil contempt.
    3
      Williams was represented by counsel at the May 3, 2017 hearing.
    4
      We note that although the e-mail was brought up in the evidentiary
hearing and discussed in the court’s ruling, it was Williams’ statement imme-
diately outside of the courtroom that precipitated the motion for sanctions,
not the e-mail, which was received more than a year beforehand.
    5
      The writ of error was properly filed in the Supreme Court. See General
Statutes § 51-199 (b) (10) (writs of error to be brought to Supreme Court);
Practice Book § 72-1 (1) (a) (same). While the writ of error was pending
before the Supreme Court, the defendant in error, De Ann Maurice, filed a
motion to dismiss the writ, claiming that the Supreme Court lacked jurisdic-
tion over it because the trial court did not render a final judgment when,
on May 3, 2017, it ordered that Williams be sanctioned and that there be
further proceedings to determine the amount of the concomitant award of
attorney’s fees. See Practice Book § 72-1 (a) (writ of error may be brought
‘‘from a final judgment of the [S]uperior [C]ourt’’). The Supreme Court
denied the motion to dismiss and subsequently transferred the writ of error
to this court. See General Statutes § 51-199 (c) (Supreme Court may transfer
cause from itself to Appellate Court).
    On September 4, 2018, prior to oral argument of this case before this
court, our Supreme Court released its decision in Ledyard v. WMS Gaming,
Inc., 330 Conn. 75, 191 A.3d 983 (2018). In Ledyard, the Supreme Court
ruled that the Appellate Court wrongly dismissed, for lack of a final judgment,
an appeal taken from a judgment that determined only that the defendant
was liable for attorney’s fees. The Supreme Court ruled that the trial court’s
determination that the defendant was liable for attorney’s fees was an appeal-
able final judgment, despite the fact that the amount of those fees had not
yet been determined. The Supreme Court found that, in dismissing the
appeal, the Appellate Court had wrongly relied on a footnote in Paranteau
v. DeVita, 208 Conn. 515, 524 n.11, 544 A.2d 634 (1988), for the proposition
that a trial court does not render a final judgment as to attorney’s fees until
it conclusively determines the amount of those fees. The Supreme Court held
that the language in Paranteau applies only to ‘‘supplemental postjudgment
awards of attorney’s fees.’’ Ledyard v. WMS Gaming, Inc., supra, 90.
   Here, the order that Williams be sanctioned and that he pay attorney’s
fees is a final judgment under Ledyard—notwithstanding the fact that the
trial court has yet to determine the amount of those fees—because it does
not constitute a supplemental postjudgment award of attorney’s fees.
   6
     Our Supreme Court also declined to make such a ruling in Allstate Ins.
Co. v. Mottolese, 261 Conn. 521, 523–25, 803 A.2d 311 (2002), in which the
plaintiff in error brought a writ of error after the court sanctioned the insurer
of the defendant in the underlying motor vehicle action for not increasing
its settlement offer in a pretrial conference. Although the case did not involve
sanctions pursuant to the court’s inherent powers, the plaintiff in error
similarly claimed that ‘‘the trial court’s order of sanctions against it [was]
void because it [was] not a party to the underlying action . . . .’’ Id., 523.
Our Supreme Court, however, did not rule that sanctions could not be levied
against a nonparty and, instead, reversed the order of sanctions on another
ground. Id.
   7
     This test has been applied in cases such as In re White, United States
District Court, Docket No. 2:07CV342 (MSD), 2013 WL 5295652, *70 (E.D.
Va. September 13, 2013) (nonparty who filed motion to quash had sufficient
interest and participation in litigation to be subject to court’s inherent power;
sanctions for blog postings, however, were unwarranted as postings were
‘‘protected speech, beyond the confines of the Court, that did not apparently
interfere with the administration of justice’’); Adell Broadcasting Corp. v.
Ehrlich, Docket Nos. 299061 and 299966, 2012 WL 468258, *9–10 (Mich. App.
February 14, 2012) (president and director of companies who filed complaint
on their behalf had sufficient interest and participation in litigation to be
subject to court’s inherent power; court erred by imposing sanctions without
giving notice and opportunity to be heard); and In re VIII South Michigan
Associates, 175 B.R. 976, 984 (Bankr. N.D. Ill. 1994) (nonparty expert witness
did not have substantial interest or participation in proceedings to be subject
to court’s inherent authority under Helmac).
   8
     Williams was deposed twice, acted as the representative of the partner-
ship throughout the legal proceedings, and sat at counsel table prior to the
imposition of an additional sanction that required him to sit in the back of
the courtroom. Notably, in the initial hearing on sanctions, the partnership’s
counsel acknowledged that Williams was a real party in interest, as he
argued that Williams was a party. He stated: ‘‘[The plaintiff in error] is a
party, Your Honor, and until this is resolved I—I don’t think Your Honor
can remove him from the courtroom where he has been—his business has
been sued. He is a party. . . . [h]e’s the sole representative of the party.’’
   9
     This conclusion is further supported by Corder v. Howard Johnson &
Co., 53 F.3d 225, 232 (9th Cir. 1994), in which the United States Court of
Appeals for the Ninth Circuit concluded that ‘‘a court may impose attorney’s
fees against a non-party as an exercise of the court’s inherent power to
impose sanctions to curb abusive litigation practices.’’
   10
      Reardon first suggested a $10,000 fine against Williams at the April 27
hearing, which was followed by attorney Robert Reardon, who represented
Kelly Reardon and the defendant in error at the May 3 hearing, urging that
the court enter a default judgment against the defendant partnership on the
issue of liability or impose a $50,000 fine. The trial court, noting that the
proceeding was for litigation misconduct and doubting that it had the author-
ity to issue a fine, decided that an award of attorney’s fees was appropriate.
In her June 1, 2017 motion for attorney’s fees, the defendant in error
requested fees in the amount of $37,051.50.
   11
      Although the United States Supreme Court in Illinois v. Allen, supra,
397 U.S. 343, held that a self-represented defendant’s expulsion from a
courtroom for disruptive conduct did not violate his constitutional rights,
the reasoning of the Supreme Court as to the requisite decorum of judicial
proceedings holds true here.
   ‘‘It is essential to the proper administration of . . . justice that dignity,
order, and decorum be the hallmarks of all court proceedings in our country.
The flagrant disregard in the courtroom of elementary standards of proper
conduct should not and cannot be tolerated. We believe trial judges con-
fronted with [improper conduct] must be given sufficient discretion to meet
the circumstances of each case. No one formula for maintaining the appro-
priate courtroom atmosphere will be best in all situations.’’ Id., 343. ‘‘[O]ur
courts, palladiums of liberty as they are, cannot be treated disrespectfully
with impunity.’’ Id., 346.
   With this same reasoning, Williams’ argument that his conduct was pro-
tected by the first amendment to the United States constitution fails. See
United States v. Grace, 461 U.S. 171, 178, 103 S. Ct. 1702, 75 L. Ed. 2d 736
(1983) (court building and grounds, excluding the public sidewalks, are
nonpublic forums ‘‘not . . . traditionally held open for the use of the public
for expressive activities’’ and restrictions must only be ‘‘reasonable in light
of the use to which the building and grounds are dedicated’’).
   12
      An award of attorney’s fees should be awarded in proportion to the
harm and additional expense that occurred as a result of the sanctioned
conduct. In Maris, our Supreme Court upheld an award of attorney’s fees
in the amount of $15,218.86, against a party who, in bad faith, brought
meritless claims and repeatedly gave false testimony, leading to the trial
court’s conclusion that there was only one good faith litigant. Maris v.
McGrath, supra, 269 Conn. 842–43.
   In Chambers, the United States Supreme Court upheld an award of attor-
ney’s fees and expenses totaling $996,644.65 as G. Russell Chambers, the
sanctioned individual, not only sought to deprive the court of jurisdiction
by conveying the properties at issue into a trust but ‘‘devise[d] a plan of
obstruction, delay, harassment, and expense sufficient to reduce [his oppo-
nent] to a condition of exhausted compliance . . . .’’ Chambers v. NASCO,
Inc., supra, 501 U.S. 37–41.
   In the present case, Williams’ statement and conduct outside of the court-
room resulted in the additional expense of a two day hearing. We caution
the court to limit an award to reasonable attorney’s fees that is proportional
to the harm and expense caused by Williams’ actions.
   13
      We note that the record is bereft of any indication that Reardon was
unable to take part in the trial. The record nonetheless reflects that Williams’
statement did interfere with the trial and occasioned additional legal fees
because it so upset Reardon and required an immediate judicial response
and a hearing, which delayed the start of trial from April 27, 2017, until May
4, 2017.